Citation Nr: 1602721	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had service in the United States Air Force from July 1982 to March 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Huntington, West Virginia.

In an October 2014 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's October 2014 decision.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2015 joint motion indicates that the Board must remand the Veteran's claim so that additional service treatment records (STRs) may be sought out.  The joint motion noted that several STRs referred to the Veteran being seen at a mental health clinic and that there were separate records there.  The joint motion indicates that VA must try to obtain such mental health records as well as any other STRs that may not already be of record. 

The July 2015 joint motion also states that a January 2012 VA medical opinion was inadequate in that it did not contain adequate rationale.  It notes that the Veteran's claim must be remanded for a new VA medical examination.  It states that a medical opinion must be obtained that is based upon consideration of the Veteran's prior medical history and examinations, describes the current psychological disorder in sufficient detail, and provides an adequate rationale as to whether the Veteran's current condition is related to active service.  It notes that in providing this opinion and rationale, the examiner should discuss the October and November 1983 STRs which indicate that the Veteran had anxiety.

Copies of the Veteran's updated VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's updated VA treatment records.

2.  Contact the National Personnel Records Center and request any outstanding service treatment records, in particular any separately stored mental health clinic records during the Veteran's service, including but not limited to records from the Mental Health Clinic at the U.S. Air Force Base hospital at Grand Forks, North Dakota dated in October and November 1983.   

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records identified above it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  When the above actions have been accomplished to the extent possible, afford the Veteran a VA psychiatric examination to determine the correct diagnosis of any psychiatric disorders and the etiology thereof.  The claims file must be made available to and reviewed by the examiner.  If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to military service.  If it is determined that the Veteran now suffers from PTSD, or has suffered from PTSD at some point during this appeal, and that the stressors that produced this condition was the reported in service aircraft fire, the examiner should state this in his or her analysis. 

If the examiner concludes that the Veteran does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner should reconcile that finding with the diagnoses of record and proffer an opinion as to whether it is at least as likely as not any such disorder began in, or is related to, the Veteran's military service.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

In providing the opinion the examiner must discuss the Veteran's service personnel records which reflect personal problems and emotional immaturity, the service treatment records dated in October and November 1983 which indicate anxiety, and the October 2015 examination report provided by Dr. Negi.  

4.  After completion of the above development, readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




